FILED

IN THE UNITED STATES DISTRICT COURT JUN 17 2019
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

UNITED STATES OF AMERICA,
Vv. Criminal No. 1:18CR33

(Judge Keeley)
JAMES TIMOTHY COBB,

Defendant.

FINAL ORDER OF FORFEITURE
Based on the following findings, the motion of the United States for entry of a Final Order
of Forfeiture under Rule 32.2(c)(2), F.R.Cr.P. with respect to the below described property is
GRANTED.
1. The Preliminary Order of Forfeiture, entered in this case on March 6, 2019, includes
the following property:

. One Gateway Laptop, serial number NX Y1UAA0032251C66F1601 [CATS ID:
18-FBI-004748].

2. The preliminary order of forfeiture became final as to the defendant when he was
sentenced in this case.

3. Pursuant to Rule 32.2(b)(6)(A), the United States published notice of the forfeiture
order on the government’s official internet forfeiture website for 30 consecutive days, commencing
on March 7, 2019, and ending on April 5, 2019.

4. The deadline for filing a petition by any person asserting an interest in property
specified in the Preliminary Order of Forfeiture is 30 days after the earlier of the date of the final
publication of the Notice of Forfeiture and the date of the receipt of any written notice of the

forfeiture directed to the petitioner by the government. 21 U.S.C. § 853(n)(2).
5. No one asserting an interest in the subject property has petitioned the Court for a
hearing to adjudicate the validity of an asserted property interest.

Accordingly, it is ORDERED that the forfeiture of the subject property is FINAL as to
the defendant and any third-party to this criminal action. It is FURTHER ORDERED that the
United States has clear title to said property, and no right, title, or interest shall exist in any other
party. The United States is directed to dispose of the subject property in accordance with law.

IRENE M. KEELEY
UNITED STATES DISTRICT JUDGE

 
